Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-16, drawn to a composition comprising vegetable oils, classified in CPC A61K8/922
II.    Claims 17 and 18, drawn to a method for treating hair, classified in CPC A61Q5/002.
III.    Claim 19,  drawn to a kit comprising a hair composition, a shampoo, and a conditioner, classified in CPC A61K 2800/88 and A61Q5/02 . 
IV.    Claim 20,  drawn to a kit comprising a hair composition and a chemical hair treatment, classified in CPC A61K 2800/88 and A61Q5/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I could be used in a process of treating skin.
Inventions I and III, and I and IV, are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a standalone composition for use in, for example, a skin care product, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
· the inventions have acquired a separate status in the art in view of their different classification, 
· the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
· the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 
During a telephone conversation on 9/1/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16, drawn to a composition.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 1-16 are under consideration.
Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 8/4/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1, 3 and 10 are objected to because of the following informalities: 
In claim 1, “and” should be moved from the end of item (e) to the end of item (f). 
In claim 3, line 1-2, the phrase is suggested to read “wherein the one or more solid fatty alcohols are straight chain fatty alcohols 
In claim 10, line 2, “enhances” should read “enhancers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 includes two periods; one at the end of line 12 and one at the end of line 14. It is unclear if the limitations which follow the first period are intended as part of the claim, or are an error. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (U.S 2007/0104676) in view of Krueger (DE 10 2012 205083).
Note: all paragraph locations refer to the English translation provided in the IDS, unless otherwise noted.
Moser et al. teach cosmetic and dermatological preparations which contain an extract of plants of the genus Adenanthera useful for hair treating preparations (e.g. abstract).  Moser et al. exemplify a conditioner comprising 3.0% cetearyl alcohol (i.e. solid fatty alcohol), 1.0% glyceryl stearate (nonionic surfactant), 1.0% octyldodecanol (non-silicone shine enhancer), and water (e.g. paragraph 0145).  Moser et al. further teach the inclusion of alpha-hydroxy acids including citric, lactic, or malic acids (e.g. paragraph 0089). Moser et al. teach the inclusion of vegetable oils (e.g. paragraph 0034).  Moser et al. teach that the compositions have good storage stability and dermatological compatibility and have improved protective properties for the human hair against UV radiation and other environmental influences (e.g. paragraph 0003). 
Moser et al. do not teach the inclusion of about 1-3% of a vegetable oil or an amidoamine.  These deficiencies are met by the teachings of Krueger. 
Krueger teaches hair treatment compositions containing a synergistic combination of selected fatty acid amides and other selected quaternary ammonium compounds as well as selected acidic amino acids and /or selected hydroxycarboxylic acids (e.g. paragraph 0001).  Krueger teaches that the composition is a hair conditioners (e.g. paragraphs 0007 and 0184).  Krueger teaches that the composition comprises brassicamidopropyl dimethylamine and tartaric acid (e.g. paragraphs 0019, 0023 and 00184).   Krueger teaches that the composition can comprise vegetable oils, including soybean oil, present at 0.01-20%, 0.01-10%, 0.01-7.5%, or 0.1-5%, which significantly overlap with the claimed range of 1-3 wt% (e.g. paragraphs 0123 and 0124). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Krueger teaches that the compositions reduce the side effects of environmental influences and oxidative and surfactant hair treatments (e.g. paragraph 0004).
Regarding Claims 1-12 and 14, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as hair conditioners and one of ordinary skill would have been motivated in order to provide the benefits of protection from UV radiation, environmental influences, and oxidative and surfactant hair treatments as taught by Moser et al. and Krueger. Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding Claim 13, Krueger teaches that the brassicamidopropyl dimethylamine is present at 0.01-15%, 0.1-10%, 0.1-7.5%, 0.3-5%, 0.5%, 1.0%, 3.0%, and 2.0% by weight, which overlap and lie within the claimed range (e.g. paragraph, 0018, 0019 and 0184). 
Regarding Claim 15, Krueger teaches that the tartaric acid is present at 0.01-15%, 0.01-10%, 0.1-7.5%, and 0.1-5%, by weight, which overlap and lie within the claimed range (e.g. paragraph, 0023 and 0024). 
Regarding Claim 16, 
(a)  Krueger teaches that the composition can comprise vegetable oils, including soybean oil, present at 0.01-20%, 0.01-10%, 0.01-7.5%, or 0.1-5%, which significantly overlap with the claimed range of 1-3 wt% (e.g. paragraphs 0123 and 0124);
(b) Moser et al. exemplify a conditioner comprising 3.0% cetearyl alcohol (solid fatty alcohol) (e.g. paragraph 0145);
(c) Moser et al. exemplify a conditioner comprising 1.0% glyceryl stearate (nonionic surfactant (e.g. paragraph 0145);
(d) Moser et al. exemplify a conditioner comprising 1.0% octyldodecanol (non-silicone shine enhancer) (e.g. paragraph 0145);
(e) Krueger teaches that the brassicamidopropyl dimethylamine is present at 0.01-15%, 0.1-10%, 0.1-7.5%, 0.3-5%, 0.5%, 1.0%, 3.0%, and 2.0% by weight, which overlap and lie within the claimed range (e.g. paragraph, 0018, 0019 and 0184); 
(f) Krueger teaches that the tartaric acid is present at 0.01-15%, 0.01-10%, 0.1-7.5%, and 0.1-5%, by weight, which overlap and lie within the claimed range (e.g. paragraph, 0023 and 0024); and
(g) Moser et al. exemplify water at 87% (as calculated from paragraph 0145) and Krueger exemplifies water at 88.8% (as calculated from Example S2 paragraph 0184), which are within the claimed ranges.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,090,256. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims recite a composition comprising (a) about 1 to about 3 wt.% of one or more vegetable oils; (b) about 2 to about 4 wt.% of one or more solid fatty alcohols; (c) one or more nonionic surfactants; (d) one or more non-silicone shine enhancers; (e) one or more amidoamines; and (f) one or more acids; (g) water. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619